i          i      i                                                                     i       i      i




                                   MEMORANDUM OPINION

                                           No. 04-10-00163-CR

                                            Christopher HESS,
                                                Appellant

                                                     v.

                                          The STATE of Texas,
                                                Appellee

                      From the 226th Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2002CR3416
                               Honorable Sid L. Harle, Judge Presiding

PER CURIAM

Sitting:          Phylis J. Speedlin, Justice
                  Rebecca Simmons, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: March 10, 2010

DISMISSED AS MOOT

           After appellant filed a notice of appeal seeking to appeal the trial court’s order adjudicating

his guilt, the trial court granted appellant’s motion for new trial. Granting a new trial restores the

case to the position before the former trial. TEX . R. APP . P. 21.9(b). Accordingly, this appeal is

dismissed as moot.

                                                          PER CURIAM

DO NOT PUBLISH